
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


MUTUAL FUND SHARE AWARD AGREEMENT

[Name]
[Address]
[City, State ZIP]

        As an employee of Janus Capital Group Inc., a Delaware corporation (the
"Company"), or one of its Consolidated Subsidiaries, you ("Participant") have
been selected to participate in the Janus Mutual Fund Share Investment Plan, as
may be amended from time to time (the "Plan") for the [            ] plan year.
By this Mutual Fund Share Award Agreement (the "Agreement") and subject to the
terms of the Plan, the Company hereby grants to Participant a deferred cash
award of $[                  ] ("Mutual Fund Award"), effective
[                        ,]. All capitalized terms used herein, to the extent
not defined, shall have the meaning set forth in the Plan. A copy of the Plan is
attached. Please refer to the Plan for an explanation of the terms and
conditions of this grant and a full description of your rights and obligations.
In the event Participant fails to return an executed copy of this Agreement to
the Company or fails to have an active Janus retail non-retirement mutual fund
account (account requirement does not apply to employees based outside of the
United States) as described herein within sixty (60) days after the Company
sends this Agreement to Participant, the Company reserves the right to
unilaterally terminate this Agreement and forfeit the Mutual Fund Award.

1.    Vesting of Mutual Fund Award.    

        (a)   Except as otherwise provided herein, in the Plan, by the
Compensation Committee (the "Committee") and/or the applicable employment
agreement (if any), the Mutual Fund Award will become vested and no longer
subject to any restriction on the vesting dates indicated below. However, in the
event that a vesting date occurs on a day when the New York Stock Exchange is
closed, then such vesting date will be on the first business day following,
provided that you are providing Services (defined below) to the Company or one
of its Consolidated Subsidiaries [and subject to the satisfaction of applicable
Section 162(m) performance criteria, if any, as established by the Committee]:

[Vesting Schedule]

        (c)   For purposes of this Agreement: (i) "Services" shall mean the
Participant is providing services to the Company or any Consolidated Subsidiary
in the capacity as an employee, a member of the board of directors of the parent
company, a trustee of a Janus-affiliated investment company trust, or a
consultant pursuant to a written consulting agreement; (ii) "Termination of
Affiliation" shall mean the first day when Participant, for any reason, is no
longer providing Services to the Company or any Consolidated Subsidiary, or with
respect to Participant's status as an employee, director or trustee of, or
consultant to, an entity with is a Consolidated Subsidiary, the first day on
which such entity ceases to be a Consolidated Subsidiary; and (iii) "Disability"
shall mean total disability as determined for purposes of the long- term
disability plan of the Company or the applicable subsidiary-employer of the
Participant, and disability shall be deemed to occur for purposes of the
Agreement on the date such determination of disability is made; and
(iv) "Retirement" shall mean Participant has both attained age fifty-five
(55) and completed at least ten (10) years of Service with the Company or a
Consolidated Subsidiary.

        (d)   Notwithstanding the provisions of Sections 1(a) and (b), if there
is a Change in Control (as defined in the Plan), or if Participant has a
Termination of Affiliation with the Company due to

--------------------------------------------------------------------------------




Retirement (subject to tax withholding prior to termination), death or
Disability, the Mutual Fund Award shall vest in full. Except as provided herein,
in the event Participant has a Termination of Affiliation, all remaining
unvested units of the Mutual Fund Award shall be forfeited by Participant
effective immediately. Nothing in this Agreement or the Plan shall confer upon
Participant any right to continue providing services to, or be in the employ of,
the Company or any of its Consolidated Subsidiaries or interfere in any way with
the right of the Company or any such Consolidated Subsidiary to terminate
Participant's association or employment at any time.

        (e)   Notwithstanding anything to the contrary contained herein, if,
during Participant's association or employment with the Company or any
Consolidated Subsidiary, and for a period of twelve (12) months after
Termination of Affiliation, Participant, without the Company's consent, becomes
associated with, employed by, renders service to, or owns any interest in (other
than any non-substantial interest, as the Committee from time to time
determines) any business that is in competition with the Company or any
Consolidated Subsidiary, all of the Participant's Mutual Fund Award, whether
vested or unvested, and other awards granted or transferred to Participant under
the Plan shall be immediately forfeited and cancelled, and Participant shall
promptly return and repay the Company for any distributions previously made to
Participant under the Plan.

        (f)    In accordance with the Plan, the Committee may in its sole
discretion accelerate the vesting of all or a portion of the Mutual Fund Award
or waive any or all of the terms and conditions applicable to this Agreement.

2.    Allocation Elections.    

        (a)   During the vesting period, Participant's award will be credited to
Participant's Mutual Fund Share Investment Account ("Account"). The award will
be deemed invested in the phantom investments selected by Participant pursuant
to online elections through the Plan administrative system
(www.millimanonline.com) or as otherwise provided by the Company. Participant
may change the investment elections from time to time; provided, however, in no
event shall Participant be able to make changes to the investment elections more
than four (4) times per calendar year and any such change should be effective
within five (5) days after such election is made.

        (b)   By accepting this award, Participant acknowledges and agrees that
(i) Participant will open a retail, non-retirement mutual fund account with
Janus directly, unless Participant already has such an account (does not apply
to employees based outside of the United States); (ii) account balances are
subject to any net appreciation or depreciation accruing from time to time based
on Participant's deemed investment election of the Account balance in accordance
with Participant's allocation election(s) in effect from time to time;
(iii) Participant is solely responsible for any net appreciation or net
depreciation in the balance of Participant's Account resulting from
Participant's deemed investment elections; (iv) the Company does not guarantee
or represent in any manner whatsoever that Participant will realize any
appreciation in the balance of the Account as a result of allocating the Account
balance for deemed investments in the Janus mutual funds; and (v) any allocation
elections must comply with the Company's pre-clearance and applicable prospectus
requirements. Participant further agrees and acknowledges that Participant is
under no obligation to make a deemed investment election in any particular fund,
and, if no such investment election is made, that the balance and any transfers
in Participant's Account shall be deemed invested in the Janus Money Market Fund
or similar mutual fund if the Janus Money Market Fund is not available.

3.    Distribution upon Vesting.    

        Subject to the terms of the Plan, upon the vesting of all or a portion
of Participant's Mutual Fund Award under Section 1, the value of the vested
portion of Participant's Account shall be distributed to Participant as soon as
administratively practicable after the applicable vesting event. Any
distribution shall be in the form of a lump sum cash payment (subject to
applicable withholdings), unless the Administrator makes an advance
determination, in its discretion, to settle Participant's vested portion in

2

--------------------------------------------------------------------------------




a Janus retail account or in units of the mutual funds in which Participant was
invested on a phantom basis at the time such distribution is processed.
Notwithstanding the above, unless otherwise provided by the Administrator, to
the extent that the Administrator determines that the Mutual Fund Award is
subject to Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, the vested portion of such Mutual Fund Award shall be
distributed in accordance with the schedule set forth in Section 1(a) hereof;
provided however, any portion of the Mutual Fund Award which is vested under
another subsection of Section 1 but has not yet been distributed shall be
distributed upon the earlier occurrence of a permitted distribution event under
Section 409A of the Code.

4.    Taxes and Withholding.    

        No later than the date as of which an amount first becomes includible in
Participant's gross income for federal income tax purposes with respect to any
Mutual Fund Award unit, the Company shall withhold all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld.

5.    Amendment; Section 409A of the Code.    

        This Agreement may not be modified, amended or waived except by an
instrument in writing approved by both parties hereto or approved by the
Committee. The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement. Notwithstanding anything to the contrary contained in the Plan
or in this Agreement, to the extent that the Company determines that the Mutual
Fund Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Mutual Fund Award in order to cause
the Mutual Fund Award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

6.    Counterparts.    

        This Agreement may be executed in counterparts, which together shall
constitute one and the same original. This notice may be executed by the
exchange of facsimile signature pages provided that by doing so Participant
agrees to provide an original signature as soon thereafter as possible.

        Please indicate your acceptance of this Mutual Fund Award by signing
this Agreement in the space provided below and returning it to the Assistant
Corporate Secretary's office in the envelope provided within sixty (60) days
after the Company sends this Agreement to you. This Agreement must be signed by
both parties to this Agreement in order for this Mutual Fund Award to be
effective.

IMPORTANT NOTE (does not apply to employees based outside of the United States):
You must have an open retail, non-retirement mutual fund account with Janus
directly (not through a third party) in order to receive any proceeds or
benefits from this Mutual Fund Award (including vesting). A failure to maintain
such an account will subject this Mutual Fund Award to cancellation and
forfeiture.

JANUS CAPITAL GROUP INC.   ACCEPTED AND AGREED:
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:   Dated:          

--------------------------------------------------------------------------------

Title:      

3

--------------------------------------------------------------------------------



JANUS CAPITAL GROUP INC.
DESIGNATION OF BENEFICIARY
MUTUAL FUND SHARE AWARD

        Pursuant to Article 6 of the Janus Capital Group Inc. (the "Company")
Mutual Fund Share Investment Plan, as may be amended from time to time (the
"Plan"), and in connection with my mutual fund share award under the Plan,
revoking any previous designation in connection with a mutual fund share award
under the Plan which may be inconsistent herewith, I hereby designate:

--------------------------------------------------------------------------------

(Beneficiary/Trust Name and Relationship)

--------------------------------------------------------------------------------

Address

as my beneficiary to receive upon my death the balance of my entire mutual fund
share benefits, if any, under the Plan. This designation of beneficiary shall be
binding upon my estate and upon my heirs and legatees, and the Company may rely
hereon without further authorization from any representative of my estate or any
other persons and without inquiring into the terms of my Last Will and Testament
or any Codicil thereto. If the beneficiary designated hereinabove shall have
predeceased me or if the trust is revoked, then I direct that, upon my death, my
estate shall become the beneficiary of all my mutual fund share benefits under
the Plan to the extent permitted by, and in accordance with the terms and
conditions of the Plan. I reserve the right to change, in writing, this
designation of beneficiary at any time, and I understand that this designation
shall not become effective until received by the Company's Corporate Secretary.

        IN WITNESS WHEREOF, I have executed this Designation of Beneficiary
this       day of                        , 2006.


 


--------------------------------------------------------------------------------

[Name]

4

--------------------------------------------------------------------------------



RESTRICTED STOCK AWARD AGREEMENT

        THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement"), dated as of the
[      ] day of [                        ], [            ], between Janus
Capital Group Inc., a Delaware corporation (the "Company"), and
[                        ] (the "Grantee"). All capitalized terms used herein,
to the extent not defined, shall have the meaning set forth in the Plan, a copy
of which is included with this Agreement.

        In consideration of the mutual promises and covenants made herein and
the mutual benefits to be derived herefrom, the parties hereto agree as follows:

1.    Grant of Restricted Stock Award.    

        Subject to the provisions of this Agreement and the Company's [1998 Long
Term Incentive Stock Plan, as may be amended from time to time] (the "Plan"),
the Company hereby grants to the Grantee as of [                        ],
[            ] (the "Grant Date"), [            ] shares (the "Restricted
Stock") of common stock of the Company, par value $.01 per share ("Common
Stock"). In the event the Grantee fails to return an executed copy of this
Agreement to the Company within sixty (60) days after the Company sends this
Agreement to you or Grantee fails to maintain the proper Charles Schwab
brokerage account, the Company reserves the right to unilaterally terminate this
Agreement and forfeit all awards hereunder.

2.    Vesting of Restricted Stock Award.    

        Except as otherwise provided herein, in the Plan, by the Compensation
Committee (the "Committee") and/or the applicable employment agreement (if any),
the Restricted Stock will become vested and no longer subject to any restriction
on the first business day after the following vesting schedule provided that
Grantee is providing Services (defined below) to the Company or one of its
Consolidated Subsidiaries [and subject to the satisfaction of applicable
Section 162(m)]:

[Vesting Schedule]

        (c)   For purposes of this Agreement: (i) "Services" shall mean the
Grantee is providing services to the Company or any Consolidated Subsidiary in
the capacity as an employee, a member of the board of directors of the parent
company, a trustee of a Janus-affiliated investment company trust, or a
consultant pursuant to a written consulting agreement; and (ii) "Termination of
Affiliation" shall mean the first day when Grantee for any reason is no longer
providing Services to the Company or any Consolidated Subsidiary, or with
respect to Grantee's status as an employee, director or trustee of, or
consultant to, an entity which is a Consolidated Subsidiary, the first day on
which such entity ceases to be a Consolidated Subsidiary.

        (d)   Notwithstanding the provisions of [Section 2(a) and (b)], if there
is a Change of Control (as defined in Exhibit A hereto) or if Grantee has a
Termination of Affiliation (defined above) with the Company due to Retirement
(subject to tax withholding prior to termination), death or Disability, the
Restricted Stock shall vest in full. Except as provided herein, in the event
that Grantee has a Termination of Affiliation, all unvested Restricted Stock,
and any of Grantee's rights hereunder, shall be terminated, cancelled and
forfeited effective immediately upon such Termination of Affiliation. Nothing in
this Agreement or the Plan shall confer upon Grantee any right to continue
providing Services to, or be in the employ of, the Company or any of its
Consolidated Subsidiaries or interfere in any way with the right of the Company
or any such Consolidated Subsidiary to terminate Grantee's association or
employment at any time.

        (e)   Termination for Cause. If a Grantee has a Termination of
Affiliation for Cause, all of the Grantee's Restricted Stock, whether vested or
unvested, and other awards granted or transferred to

--------------------------------------------------------------------------------




Grantee under the Plan shall be immediately forfeited and cancelled, and Grantee
shall promptly return and repay the Company for any vested restricted stock
previously transferred to Grantee and shall repay and refund the Company for any
profit realized by Grantee for selling any restricted stock. A Termination of
Affiliation for Cause shall be also deemed to have occurred, if, after the date
the Grantee is no longer providing Services, facts and circumstances are
discovered that would have justified a termination for Cause.

        (f)    Affiliation with Competitor. Notwithstanding anything to the
contrary contained herein, if during Grantee's association or employment with
the Company or any Consolidated Subsidiary and for a period of twelve
(12) months after Termination of Affiliation, Grantee, without the Company's
consent, becomes associated with, employed by, renders service to, or owns any
interest in (other than any non-substantial interest, as the Committee from time
to time determines) any business that is in competition with the Company or any
Consolidated Subsidiary, all of the Grantee's Restricted Stock, whether vested
or unvested, and other awards granted or transferred to Grantee under the Plan
shall be immediately forfeited and cancelled, and Grantee shall promptly return
and repay the Company for any vested restricted stock previously transferred to
Grantee and shall repay and refund the Company for any profit realized by
Grantee for selling any restricted stock. The forfeiture for competition
provisions of this subsection shall continue to apply, in accordance with their
terms, after the non-compete provisions of any employment or other agreement
between the Company and the Grantee has lapsed.

        (g)   In accordance with the Plan, the Committee may in its sole
discretion accelerate the vesting of all or a portion of the Restricted Stock or
waive any or all of the terms and conditions applicable to this Agreement.

3.    Issuance of Shares.    

        Subject to Section 9 (pertaining to the withholding of taxes), as soon
as practicable after each vesting event under Section [2(a), (b) and/or (d)] or
if Grantee had a Termination of Affiliation pursuant to [Section 2(d)], as soon
as practicable after such termination (in each case, provided there has been no
prior forfeiture of the Restricted Stock pursuant to the terms of this Agreement
or the Plan), the Company shall issue (or cause to be delivered) to the Grantee
one or more unlegended stock certificates or otherwise transfer shares with
respect to the Restricted Stock vesting (or shall take other appropriate steps
to reflect the Grantee's unrestricted ownership of all or a portion of the
vested Restricted Stock that is subject to this Agreement).

4.    Nontransferability of the Restricted Stock.    

        Any unvested shares of the Restricted Stock shall not be transferable by
the Grantee by means of sale, assignment, exchange, encumbrance, pledge or
otherwise.

5.    Rights as a Stockholder.    

        Except as otherwise specifically provided in this Agreement, the Grantee
shall have all the rights of a stockholder with respect to the Restricted Stock,
including without limitation the right to vote the Restricted Stock and the
right to receive dividend payments. Dividends and distributions other than
regular cash dividends, if any, may result in an adjustment pursuant to
Section 6.

6.    Adjustment in the Event of Change in Stock.    

        In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
scheme of arrangement, split-up, spin-off or combination involving the Company
or repurchase or exchange of Common Stock or other rights to purchase Common
Stock or other securities of the Company, or other similar corporate transaction
or event that affects the Common Stock such that an adjustment is determined by
the Committee to be appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust the
number and type of shares, or, if deemed appropriate,

--------------------------------------------------------------------------------




make provision for a cash payment to the Grantee or the substitution of other
property for shares of Restricted Stock; provided, that the number of shares of
Restricted Stock shall always be a whole number.

7.    Payment of Transfer Taxes, Fees and Other Expenses.    

        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by Grantee
in connection with the Restricted Stock, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

8.    Other Restrictions.    

        The Restricted Stock shall be subject to the requirement that, if at any
time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the Grantee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, the delivery or purchase of
shares pursuant thereto, then in any such event, the grant and/or vesting of
Restricted Stock shall not be effective unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

9.    Taxes and Withholding.    

        No later than the date as of which an amount first becomes includible in
the gross income of the Grantee for federal income tax purposes with respect to
any Restricted Stock, the Grantee shall pay all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld by either: (i) participating in the Company's program to have shares
withheld by the Company or its agent as set forth in Section 18 (provided that
it will not result in adverse accounting consequences to the Company), or
(ii) making other payment arrangements satisfactory to the Company. The
obligations of the Company under this Agreement shall be conditioned on
compliance by the Grantee with this Section 9. It is intended that the foregoing
provisions of this Section 9 shall normally govern the payment of withholding
taxes; however, if withholding is not accomplished under the preceding
provisions of this Section 9, the Grantee agrees that the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee, including compensation or the delivery of
the Restricted Stock that gives rise to the withholding requirement.

10.    Notices.    

        All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Grantee:




--------------------------------------------------------------------------------


     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



If to the Company:

Janus Capital Group Inc.
Attn: General Counsel
151 Detroit Street, 4th Floor
Denver, Colorado 80206
Facsimile: (303) 316-5728

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notice and
communications shall be effective when actually received by the addressee.

11.    Effect of Agreement.    

        Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Agreement.

12.    Laws Applicable to Construction.    

        The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock is subject to the terms and conditions
of the Plan, which is hereby incorporated by reference.

13.    Severability.    

        The invalidity or enforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

14.    Conflicts and Interpretation.    

        In the event of any conflict between this Agreement and the Plan, the
Plan shall control except with respect to the definition of Change of Control
(attached hereto as Exhibit A). In the event of any ambiguity in this Agreement,
or any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan,
and (iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

15.    Amendment; Section 409A of the Code.    

        This Agreement may not be modified, amended or waived except by an
instrument in writing approved by both parties hereto or approved by the
Committee. The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement. Notwithstanding anything to the contrary contained in the Plan
or in this Agreement, to the extent that the Company determines that the
Restricted Stock is subject to Section 409A of the Code and fails to comply with
the requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Restricted Stock in order to cause
the Restricted Stock to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

16.    Headings.    

        The headings of Sections herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

--------------------------------------------------------------------------------




17.    Counterparts.    

        This Agreement may be executed in counterparts, which together shall
constitute one and the same original. This Agreement may be executed by the
exchange of facsimile signature pages provided that by doing so the Grantee
agrees to provide an original signature as soon thereafter as possible.

18.    Share Withholding Program.    

        In connection with Section 9 (pertaining to the withholding of taxes),
the Company hereby offers Grantee the opportunity to participate in the Janus
share withholding program (the "Program") as more fully described in
Exhibit B. The Program is voluntary. However, if Grantee opts out of the
Program, Grantee will be required to pay the Company the minimum withholding
amount on or before each vesting date. Grantee's election, if any, under #1 or
#2 immediately below will indicate Grantee's acceptance of the terms set forth
in Exhibit B and will revoke any previous Program election in connection with a
restricted stock award which may be inconsistent herewith.

Choose your election by initialing one of the choices below:

1.       Minimum Tax Withholding Rate   Section 2(a) of Exhibit B; or    

--------------------------------------------------------------------------------

       
2.
 
 
 
Maximum Tax Withholding Rate
 
Section 2(b) of Exhibit B; or    

--------------------------------------------------------------------------------

       
3.
 
 
 
Opt Out of Program
 
     

--------------------------------------------------------------------------------

       

        Please indicate your acceptance of this Restricted Stock award by
initialing one of the Program elections above, signing this Agreement in the
space provided below and returning it to the Assistant Corporate Secretary's
Office in the envelope provided within sixty (60) days after the Company sends
this Agreement to you. This Agreement must be signed by both parties to this
Agreement in order for this Restricted Stock award to be effective.

        As of the date first above written, the Company has caused this
Agreement to be executed on its behalf by a duly authorized officer, and the
Grantee has hereunto set the Grantee's hand.

JANUS CAPITAL GROUP INC.   ACCEPTED AND AGREED:
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:   Dated:          

--------------------------------------------------------------------------------

Title:      

--------------------------------------------------------------------------------



JANUS CAPITAL GROUP INC.
DESIGNATION OF BENEFICIARY
RESTRICTED STOCK AWARD

        Subject to the terms of the Janus Capital Group Inc. (the "Company")
[1998 Long Term Incentive Stock Plan, as may be amended from time to time] (the
"Plan"), and in connection with my restricted stock award under the Plan,
revoking any previous designation in connection with a restricted stock award
under the Plan which may be inconsistent herewith, I hereby designate:

--------------------------------------------------------------------------------

(Beneficiary/Trust Name and Relationship)

--------------------------------------------------------------------------------

Address

as my beneficiary to receive upon my death the balance of my entire restricted
stock award benefits, if any, under the Plan. This designation of beneficiary
shall be binding upon my estate and upon my heirs and legatees, and the Company
may rely hereon without further authorization from any representative of my
estate or any other persons and without inquiring into the terms of my Last Will
and Testament or any Codicil thereto. If the beneficiary designated hereinabove
shall have predeceased me or if the trust is revoked, then I direct that, upon
my death, my estate shall become the beneficiary of all my restricted stock
award benefits under the Plan to the extent permitted by, and in accordance with
the terms and conditions of the Plan. I reserve the right to change, in writing,
this designation of beneficiary at any time, and I understand that this
designation shall not become effective until received by the Company's Corporate
Secretary.

        I have executed this Designation of Beneficiary this    day
of                        , 2006.


 


--------------------------------------------------------------------------------

[Name]

--------------------------------------------------------------------------------



Exhibit A
(Restricted Stock Award Agreement—Change of Control)

A "Change of Control" shall mean the first to occur of any of the following:

(1)An acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act") of 20% or more of either (A) the then outstanding shares of
common stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); excluding, however, the following: (i) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (iv) any acquisition pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (3) of this definition; or

(2)A change in the composition of the Board such that the individuals who, as of
the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition, that any individual who becomes a member of the Board
subsequent to the effective date hereof, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other accrual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(3)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity ("Business Combination");
excluding, however, such a Business Combination pursuant to which (A) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company or
any employee benefit plan (or related trust) of the Company or the corporation
resulting from such Business Combination) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Business Combination; and (C) individuals who
were members of

A-1

--------------------------------------------------------------------------------



the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination;
or

(4)The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

For purposes of this definition, "person" shall mean any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

A-2

--------------------------------------------------------------------------------



Exhibit B
(Restricted Stock Award Agreement—Share Withholding Program)

1.    Definitions.    All capitalized terms used herein to the extent not
defined below shall have the meaning set forth in the Agreement.

a.The "Program" shall mean the Company's share withholding program set forth
below.

b."Common Stock" shall mean the common stock of the Company.

c."Current Grant Agreements" shall mean the terms and restrictions of the
restricted stock award agreement(s), as may be amended, received by the Grantee
in connection with one or more grants of restricted Common Stock.

d."Grant Agreements" shall mean the Current Grant Agreements together with
additional grants of restricted Common Stock pursuant to the terms of subsequent
award agreements.

2.    Share Withholding Election.    The Grantee elects to satisfy his or her
federal, state and local payroll and income tax withholding obligations arising
in connection with the vesting of restricted shares of Common Stock received by
the Grantee upon a future vesting event under the Grant Agreements, as provided
in Section 3 below. The Grantee is electing to participate in this Program, in
part, in order to take advantage of the safe harbor provisions provided by
Rule 10b5-1 of the rules promulgated under the Securities Exchange Act of 1934,
as amended.

3.    Share Withholding.    The Grantee's share withholding election in
Section 18 of Grantee's restricted stock award agreement shall be binding on the
Grantee. An election based on 3(a) will result in the sale of the approximate
number of shares of Common Stock that will cover the minimum withholding
obligations. An election based on subsection 3(b) below will result in the sale
of the number of shares of Common Stock to cover up to the approximate maximum
tax rate.

        (a)    Minimum Tax Withholding Rate.    By electing this Section 3(a)
item (#1 election under Section 18 of the Agreement), the Grantee hereby
authorizes and requests that the Company withhold from the shares of Common
Stock otherwise issuable to the Grantee in connection with any future vesting
event that number of shares of Common Stock having a value, based on the Fair
Market Value on the applicable vesting date, approximately equal to the minimum
statutory payroll and income tax withholding rate (collectively, the
"Withholding Rate") on the applicable vesting date. The Company agrees to pay
over to the appropriate taxing authorities an amount approximately equal to the
Fair Market Value on the applicable vesting date of the shares of Common Stock
withheld pursuant to the immediately preceding sentence. For purposes of this
Program, the Withholding Rate for non-employee directors or any other person who
is a party to one or more Grant Agreements but is not an employee of the Company
shall be 0%, subject to the then-current laws and regulations related to payroll
and income tax.

        (b)    Maximum Tax Withholding Rate.    By electing this Section 3(b)
(#2 election under Section 18 of the Agreement), the Grantee authorizes and
requests that the Company take the actions set forth in Section 3(a) above. In
addition, the Grantee hereby authorizes and requests that Charles Schwab or
other Company designated broker (i) sell from the shares of Common Stock issued
to the Grantee in connection with any future vesting event that number of shares
of Common Stock generating cash proceeds, after payment of any applicable
brokerage fees as agreed to by the Grantee ("Proceeds"), approximately equal to
the difference between the maximum statutory payroll and income tax withholding
rates and the minimum statutory payroll and income tax withholding rates on the
applicable vesting date (such difference, the "Additional Tax Amount"),
(ii) remit the Additional Tax Amount to the Company and (iii) credit to the
Grantee's account at Charles Schwab or other Company designated broker an amount
equal to the excess of such Proceeds over the Additional Tax Amount. All sales
under the foregoing provisions shall be made by Charles Schwab or other Company

B-1

--------------------------------------------------------------------------------




designated broker on the applicable vesting date or as soon thereafter as
practicable. Subject to the foregoing provisions, the timing and manner of
execution of any transaction shall be subject to principles of best execution as
applied by Charles Schwab or other Company designated broker. The Grantee
acknowledges and agrees that Charles Schwab or other Company designated broker,
acting consistent with principles of best execution, may be unable to effect
sales of the Common Stock due to the Common Stock not trading in sufficient
volume at or above a specified limit price, market rules on volume and price
priority and precedence, legal or regulatory restrictions, or other factors.

        The Company agrees to promptly pay over to the appropriate taxing
authorities the Additional Tax Amount upon receipt of such amount from Charles
Schwab or other Company designated broker.

        The Grantee acknowledges and agrees that he or she shall not exercise or
attempt to exercise any influence over how, when or whether any sales of shares
of Common Stock are made by Charles Schwab or other Company designated broker,
except as set forth in the instructions included in this Program.

        (c)   "Fair Market Value" means, unless otherwise determined by the
Compensation Committee of the Company's Board of Directors (the "Committee"), as
of any applicable measurement date, (i) the average of the high and low trading
prices of the Common Stock on such date on the New York Stock Exchange (or, if
no sale of Common Stock was reported for such date, on the preceding date on
which a sale of Common Stock was so reported); (ii) if the Common Stock is not
listed on the New York Stock Exchange on the applicable measurement date, the
average of the high and low trading prices of the Common Stock on such other
national exchange on which the Common Stock is principally traded or as reported
by the Nasdaq National Market System, or similar organization, or if no such
quotations are available, the average of the high bid and low asked quotations
in the over-the-counter market as reported by the National Quotation Bureau
Incorporated or similar organizations; or (iii) in the event that there shall be
no public market for the Common Stock, the fair market value of the Common Stock
as determined by the Committee.

        (d)   Shares withheld or sold pursuant to this Program shall be deemed
issued and delivered to the Grantee for all purposes of the Grant Agreements and
the Company shall not have any further obligation in respect of any such shares
under the Grant Agreements or otherwise.

        (e)   The Grantee acknowledges and agrees that any federal, state, local
or foreign tax obligations that exceed the value of the shares of Common Stock
withheld pursuant to this Program and/or the Additional Tax Amount remitted by
Charles Schwab or other Company designated broker to the Company (if
applicable), including without limitation any payroll and income tax withholding
obligations in excess of the minimum statutory withholding obligations, shall
remain the responsibility of the Grantee and must be paid in full by the Grantee
in accordance with the Grant Agreements and applicable law.

4.    Compliance with Law.    The Grantee hereby irrevocably agrees that the
sales of Common Stock pursuant to this Program shall be automatically suspended
or cancelled by the Company upon the occurrence of any of the following events:

        (a)   The death of the Grantee;

        (b)   The proposed sale or sales of Common Stock provided for by this
Program would violate Section 16 of the Securities Exchange Act of 1934 or the
Rules promulgated thereunder, Rule 144 of the Securities Act of 1933, or any
other federal or state law or regulation;

        (c)   The Company's Board of Directors votes to suspend all trading of
Common Stock;

        (d)   The Company commences a public offering of any of its equity
securities; or

B-2

--------------------------------------------------------------------------------




        (e)   The Company has merged, been acquired, or reorganized in any
transaction which results in the Common Stock being exchanged or converted.

5.    Miscellaneous.    

        (a)   The interpretation, performance and enforcement of this Program
shall be governed by the laws of the State of Delaware, without regard to any
otherwise applicable conflict of laws principles thereof that would apply the
laws of any other state.

        (b)   This Program may not be modified, revoked, terminated, amended or
waived except by an instrument in writing signed by all parties hereto. The
waiver by either party of compliance with any provision of this Program shall
not operate or be construed as a waiver of any other provision of this Program
or of any subsequent breach by such party of this Program. Once per calendar
year, the Company may provide the Grantee with the opportunity to modify,
revoke, terminate, amend, waive or otherwise alter the election made pursuant to
this Program for future vesting events. The Grantee shall not be permitted to do
so at any other time or under any other circumstance unless approved by Company
legal counsel. If this Program is so modified, amended or any provision waived,
no sales shall be made during the sixty calendar days immediately following such
modification, amendment or waiver.

B-3

--------------------------------------------------------------------------------



NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

[Name]
[Address]
[City, State ZIP]

        By this Non-Qualified Stock Option Award Agreement (the "Agreement"),
Janus Capital Group Inc. (the "Company"), a Delaware corporation, grants to
[NAME] (the "Grantee" or "you"), a non-qualified stock option (the "Option
Award") to purchase that number of shares ("Shares") of the Company's Common
Stock, and subject to the terms and conditions set forth below, in the attached
Exhibit A hereto and in the Company's [1998 Long Term Incentive Stock Plan, as
may be amended from time to time] (the "Plan"), all of which are an integral
part of this Agreement. A copy of the Plan is attached. Capitalized terms used
but not defined in this Agreement have the meaning specified in the Plan. In the
event you fail to return an executed copy of this Agreement to the Company
within sixty (60) days after the Company sends this Agreement to you, the
Company reserves the right to unilaterally terminate this Agreement and forfeit
the Option Award hereunder.

Grant Date:   [                        ] Number of Shares:  
[                        ] Option or Exercise Price:  
[                        ] Expiration Date:   [                        ] (must
exercise before the Expiration Date)

        (a)   Except as otherwise provided herein, in the Plan, by the
Compensation Committee (the "Committee") and/or the applicable employment
agreement (if any), the Option Award will become vested and no longer subject to
restriction on the first business day after the following vesting schedule
provided that you are providing Services (defined below) to the Company or one
of its Consolidated Subsidiaries:

[Vesting Schedule]

        (c)   Except as provided herein or in Exhibit A, in the event that you
have a Termination of Affiliation, all remaining unvested Shares of the Option
Award shall be forfeited by you effective immediately upon such termination.
Nothing in this Agreement or the Plan shall confer upon you any right to
continue providing Services to, or be in the employ of, the Company or any of
its Consolidated Subsidiaries or interfere in any way with the right of the
Company or any such Consolidated Subsidiary to terminate your association or
employment at any time. For purposes of this Agreement and Exhibit A:
(i) "Services" shall mean you are providing services to the Company or any
Consolidated Subsidiary in the capacity as an employee, a member of the board of
directors of the parent company, a trustee of a Janus-affiliated investment
company trust, or a consultant pursuant to a written consulting agreement; and
(ii) "Termination of Affiliation" shall mean the first day when you for any
reason are no longer providing Services to the Company or any Consolidated
Subsidiary, or with respect to your status as an employee, director or trustee
of, or consultant to, an entity which is a Consolidated Subsidiary, the first
day on which such entity ceases to be a Consolidated Subsidiary.

        (d)   In accordance with the Plan, the Committee may in its sole
discretion accelerate the vesting of all or a portion of the Option Award or
waive any or all of the terms and conditions applicable to this Agreement.

--------------------------------------------------------------------------------




        (e)   The term of the Option Award shall be ten (10) years from the
Grant Date unless terminated earlier as provided in Exhibit A or in the Plan,
and the Option Award must be exercised before the Expiration Date.

        (f)    Miscellaneous. This Agreement may not be modified, amended or
waived except by an instrument in writing approved by both parties hereto or
approved by the Committee. Notwithstanding anything to the contrary contained in
the Plan or in this Agreement, to the extent that the Company determines that
the Option Award is subject to Section 409A of the Code and fails to comply with
the requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Option Award in order to cause the
Option Award to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of such section.

        This Agreement may be executed in counterparts, which together shall
constitute one and the same original. This Agreement may be executed by the
exchange of facsimile signature pages provided that by doing so the Grantee
agrees to provide an original signature as soon thereafter as possible.

        Please indicate your acceptance of this Option Award by signing this
Agreement in the space provided below and returning it to the Assistant
Corporate Secretary's Office in the envelope provided within sixty (60) days
after the Company's mailing of this Agreement to you. This Agreement must be
signed by both parties to this Agreement in order for this Option Award to be
effective or exercisable.

        You agree to be bound by the terms, conditions and provisions of the
Plan and this Agreement. You understand that by signing this Agreement you are
not obligated to exercise all or any part of this Option Award or any other
Option Award.

JANUS CAPITAL GROUP INC.   ACCEPTED AND AGREED:
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:   Dated:          

--------------------------------------------------------------------------------

Title:      

2

--------------------------------------------------------------------------------



JANUS CAPITAL GROUP INC.
DESIGNATION OF BENEFICIARY
NON-QUALIFIED STOCK OPTION AWARD

        Subject to the terms of the Janus Capital Group Inc. (the "Company")
[1998 Long Term Incentive Stock Plan, as may be amended from time to time] (the
"Plan"), and in connection with my non-qualified stock option award under the
Plan, revoking any previous designation in connection with a non-qualified stock
option award under the Plan which may be inconsistent herewith, I hereby
designate:

--------------------------------------------------------------------------------

(Beneficiary/Trust Name and Relationship)

--------------------------------------------------------------------------------

Address

as my beneficiary to receive upon my death the balance of my entire
non-qualified stock option award benefits, if any, under the Plan. This
designation of beneficiary shall be binding upon my estate and upon my heirs and
legatees, and the Company may rely hereon without further authorization from any
representative of my estate or any other persons and without inquiring into the
terms of my Last Will and Testament or any Codicil thereto. If the beneficiary
designated hereinabove shall have predeceased me or if the trust is revoked,
then I direct that, upon my death, my estate shall become the beneficiary of all
my non-qualified stock option award benefits under the Plan to the extent
permitted by, and in accordance with the terms and conditions of the Plan. I
reserve the right to change, in writing, this designation of beneficiary at any
time, and I understand that this designation shall not become effective until
received by the Company's Corporate Secretary.

        I have executed this Designation of Beneficiary this    day
of                        , 2006.


 


--------------------------------------------------------------------------------

[Name]

3

--------------------------------------------------------------------------------



Exhibit A
(Non-Qualified Stock Option Award Agreement)

        1.    Manner of Exercise.    This Option Award shall be exercised by
delivering to the Company (or its authorized agent), during the period in which
such Option Award is exercisable, (i) a written notice of your intent to
purchase a specific number of Shares pursuant to this Option Award (a "Notice of
Exercise"), and (ii) full payment of the Option/Exercise Price for such specific
number of Shares. Payment may be made by any one or more of the following means:

        (a)   cash or personal check; or

        (b)   if approved and permitted by the Committee, through the delivery
of Shares having a Fair Market Value on the day of exercise equal to such
Option/Exercise Price (the number of Shares may be initially estimated using the
Fair Market Value on the last stock trading day preceding the exercise day, with
a true-up of any differential effective as of the exercise date), which Shares
either (i) have been owned by you for at least six months ("Mature Shares") or
(ii) were purchased by you on the open market. Certificates for Shares shall be
properly endorsed with signatures guaranteed (unless such signature guarantee is
waived by an officer of the Company), and shall represent Shares which are fully
paid, non-assessable, and free and clear from all liens and encumbrances; or

        (c)   if approved and permitted by the Committee, through the sale of
the Shares acquired on exercise of this Option Award through a broker to whom
you have submitted irrevocable instructions to deliver promptly to the Company
the amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if required by the Company, the amount of federal, state, local or foreign
withholding taxes payable by reason of such exercise. A copy of such delivery
instructions must also be delivered to the Company by you with the Notice of
Exercise.

        The exercise of the Option Award shall become effective at the time such
a Notice of Exercise has been received by the Company, which must be before the
tenth anniversary of the Grant Date (the "Expiration Date"). You will not have
any rights as a stockholder of the Company with respect to the Shares
deliverable upon exercise of this Option Award until a certificate for such
Shares is delivered to you or the Shares are otherwise transferred to you.

        If the Option Award is exercised as permitted herein by any person or
persons other than you, such Notice of Exercise shall be accompanied by such
documentation as the Company may reasonably require, including without
limitation, evidence of the authority of such person or persons to exercise the
Option Award and evidence satisfactory to the Company that any death taxes
payable with respect to such Shares have been paid or provided for.

        2.    Exercisability After Termination of Affiliation or Change of
Control.    Notwithstanding the vesting schedule provided for in the Agreement,
if there is a Change of Control (as defined in Exhibit B), the Option Award
shall vest in full. This Option Award may be exercised only while you are
providing Services to the Company or a Consolidated Subsidiary, except that this
Option Award may also be exercised after the date on which you cease providing
Services ("Termination Date") in accordance with this section. This Option Award
shall become fully exercisable upon your Termination Date on account of
(a) Retirement, (b) death or (c) Disability, as described below:

        (a)   if you have a Termination of Affiliation on account of Retirement,
you may also exercise this Option Award at any time during the first five years
after your Termination Date;

        (b)   if you have a Termination of Affiliation on account of death, the
executor or administrator of your estate, your heirs or legatees, or beneficiary
designated in accordance with the Plan, as applicable, may also exercise this
Option Award at any time during the first 12 months after your Termination Date;

A-1

--------------------------------------------------------------------------------




        (c)   if you have a Termination of Affiliation on account of Disability,
you may also exercise this Option Award at any time during the first 12 months
after your Termination Date;

        (d)   if you have a Termination of Affiliation on account of any other
reason (other than a dismissal for Cause), you may also exercise the portion of
this Option Award that is vested immediately prior to the Termination Date at
any time during the first three (3) months after your Termination Date; and

        (e)   if you have a Termination of Affiliation for Cause, this Option
Award (whether exercisable, vested or unvested in whole or in part) and all
other awards granted or transferred to you under the Plan shall be immediately
forfeited and cancelled, and you shall forfeit, repay and refund the Company for
the profit you have realized on the exercise of any Option Awards, which is the
difference between the Option/Exercise Price of the Option Awards and the
applicable Fair Market Value of the Shares. A Termination of Affiliation for
Cause shall be also deemed to have occurred, if, after the date you are no
longer providing Services, facts and circumstances are discovered that would
have justified a termination for Cause, and the forfeiture and repayment
obligations above shall apply;

provided, however, that (i) except as otherwise provided in Section 2 of this
Exhibit A, this Option Award may be exercised after your Termination Date only
to the extent it is exercisable on the Termination Date, and (ii) under no
circumstances may this Option Award be exercised on or after the Expiration
Date. For purposes of this Section 2, if you are employed by a corporation or
limited liability company ("LLC") that is a Consolidated Subsidiary of the
Company, you will be deemed to have had a Termination of Affiliation as of the
first day on which such corporation or LLC ceases to be a Consolidated
Subsidiary of the Company.

        3.    Affiliation with Competitor.    Notwithstanding anything to the
contrary contained herein, if during your association or employment with the
Company or any Consolidated Subsidiary and for a period of twelve (12) months
after Termination of Affiliation, you, without Company's consent, become
associated with, employed by, render service to, or own any interest in (other
than any non-substantial interest, as the Committee from time to time
determines) any business that is in competition with Company or any Affiliate
(as defined below), this Option Award shall terminate and cease to be
exercisable immediately upon such event. You agree that in the event of a breach
or threatened breach of any of the covenants contained in this Section, in
addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, you shall forfeit:

        (a)   any and all Option Awards granted or transferred to you under the
Plan and this Agreement, including vested Option Awards; and

        (b)   the profit you realized on the exercise of any Option Awards,
which is the difference between the Option Award Price of the Option Awards and
the applicable Fair Market Value of the Shares (you will be required to repay
such difference to the Company).

The forfeiture for competition provisions of this Section shall continue to
apply, in accordance with their terms, after the non-compete provisions of any
employment or other agreement between the Company and you has lapsed.

        4.    No Waiver.    The failure of the Company in any instance to
exercise any of its rights granted under this Agreement or the Plan shall not
constitute a waiver of any other rights that may arise under this Agreement.

        5.    Limited Transferability of Option Award.    Except as provided in
the immediately following sentence, this Option Award is exercisable during your
lifetime only by you or your guardian or legal representative, and this Option
Award is not transferable except by will or the laws of descent and
distribution. To the extent and in the manner permitted by the Committee, and
subject to such terms, conditions, restrictions or limitations that may be
prescribed by the Committee, you may transfer this Option Award to (i) your
spouse, sibling, parent, child (including an adopted child) or grandchild (any

A-2

--------------------------------------------------------------------------------




of which is an "Immediate Family Member"); (ii) a trust, the primary
beneficiaries of which consist exclusively of you or your Immediate Family
Members; or (iii) a corporation, partnership or similar entity, the owners of
which consist exclusively of you or your Immediate Family Members.

        6.    Fractional or De Minimis Shares.    The Option Award shall not be
exercisable with respect to a fractional share or with respect to fewer that ten
(10) Shares, unless the remaining Shares, are fewer than ten (10).

        7.    Nonstatutory Option Award.    This Option Award has been
designated by the Committee as a Nonstatutory Option Award; it does not qualify
as an incentive stock Option Award.

        8.    Taxes.    

        (a)   The Company is not required to issue Shares upon the exercise of
this Option Award unless you first pay to the Company such amount, if any, as
may be required by the Company to satisfy any liability it may have to withhold
federal, state, local or foreign income or other taxes relating to such
exercise. You may elect to satisfy such tax withholding obligation by delivering
to the Company a written irrevocable election to have the Company withhold a
portion of the Shares purchased upon exercise of the Option Award having a Fair
Market Value equal to the amount of taxes required to be withheld; provided,
however, that the Committee may, at any time before you file such an election
with the Company, revoke your right to make such an election.

        (b)   In addition, you may deliver Mature Shares to the Company to
satisfy your federal, state and local withholding tax liability above the
minimum amount of taxes required to be withheld by the Company, up to your
maximum tax liability arising from the exercise of the Option Award; the
Committee retains the right, in its sole discretion, to disapprove any
particular delivery of shares of Common Stock and the Committee may, at any time
before the delivery of such shares, revoke your right to make such delivery.

        9.    Attestation to Ownership of Mature Shares.    Whenever under this
Agreement you have the right to deliver Mature Shares to the Company for payment
of the Option Award Price pursuant to Section 1(b) or for taxes in excess of the
minimum amount of taxes required to be withheld by the Company pursuant to
Section 8(b), in lieu of physically delivering such shares to the Company, you
may elect to deliver to the Company an affidavit and such other documents
attesting to ownership of such Mature Shares in such form as is prescribed by
the Company from time to time.

        10.    Amendments.    This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement except as otherwise provided for in this Agreement; provided that
this Agreement is subject to the power of the Board or the Committee to amend
the Plan as provided therein, except that no such amendment shall adversely
affect your rights under this Agreement without your consent.

        11.    Notices.    Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company at its principal
office, in care of its Corporate Secretary. Any notice to be given to you shall
be addressed to you at the address listed in the Company's records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall have been deemed given (i) when actually delivered
to the Company, or (ii) if to the Grantee, when actually delivered or deposited
in the U.S. Mail, postage prepaid and properly addressed to the party to be
notified.

        12.    Severability.    If any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

A-3

--------------------------------------------------------------------------------




        13.    Applicable Law.    This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware other than its
laws respecting choice of law.

        14.    Headings.    Headings are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.

A-4

--------------------------------------------------------------------------------



Exhibit B
(Non-Qualified Stock Option Award Agreement)

A "Change of Control" shall mean the first to occur of any of the following:

(1)An acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act") of 20% or more of either (A) the then outstanding shares of
common stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); excluding, however, the following: (i) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (iv) any acquisition pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (3) of this definition; or

(2)A change in the composition of the Board such that the individuals who, as of
the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition, that any individual who becomes a member of the Board
subsequent to the effective date hereof, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other accrual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(3)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity ("Business Combination");
excluding, however, such a Business Combination pursuant to which (A) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company or
any employee benefit plan (or related trust) of the Company or the corporation
resulting from such Business Combination) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Business Combination; and (C) individuals who
were members of

B-1

--------------------------------------------------------------------------------



the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination;
or

(4)The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

For purposes of this definition, "person" shall mean any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

B-2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

